996 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont J. MILLER, Plaintiff-Appellant,v.Gene BORGERT;  J. Makowski;  D. Thomas, Sgt.;  J. VanSumerin;  G.E. Slusher;  J. Richardson;  D.Bartels;  Defendants-Appellees,M. Niles;  Hamilton, Dr., Defendants.
No. 92-2003.
United States Court of Appeals, Sixth Circuit.
June 15, 1993.

Before KEITH and RYAN, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Lamont J. Miller, a Michigan state prisoner, appeals pro se from the judgment for defendants following a jury trial in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Miller brought this action against several employees of the Michigan Department of Corrections alleging violations of his right to be free from cruel and unusual punishment.   Ultimately, the district court appointed counsel for Miller, the parties consented to trial before a magistrate judge, and a three day jury trial was held.   Two of the defendants were granted judgment as a matter of law at the close of the plaintiff's evidence, and the jury returned a verdict in favor of the remaining five defendants.   This appeal followed.


3
Upon review, it is concluded that the judgment for defendants must be affirmed.   We find no abuse of discretion by the magistrate judge in the evidentiary rulings of which Miller complains.   See Schrand v. Federal Pacific Elec. Co., 851 F.2d 152, 156-57 (6th Cir.1988).   Felony convictions of the witnesses in a civil trial are properly admitted.   See Green v. Bock Laundry Machine Co., 490 U.S. 504, 525-26 (1989).   Concerning the weight of the evidence to support the jury's verdict, plaintiff's argument lacks merit because the jury's verdict was one which could reasonably have been reached.   TCP Indus. v. Uniroyal, Inc., 661 F.2d 542, 546 (6th Cir.1981).   The other arguments raised by Miller on appeal are similarly meritless.


4
Defendants have requested an award of attorney fees and costs.   The request for attorney fees is denied.   However, defendants may submit a bill of costs for consideration by the court.   The district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.